Citation Nr: 1031385	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for right leg radiculopathy, 
claimed as secondary to service-connected exostosis of the right 
lateral malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

A preponderance of the evidence is against a finding that right 
leg radiculopathy is causally associated with the service-
connected exostosis of the right lateral malleolus.  


CONCLUSION OF LAW

Right leg radiculopathy is not proximately due to or the result 
of service-connected exostosis of the right lateral malleolus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

Here, the Veteran was provided with the notice required by the 
VCAA in a November 2005 letter, prior to the initial unfavorable 
decision.  That letter informed the informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In light of the denial 
of the Veteran's service connection claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding in 
Dingess, supra.

VA also has a duty to assist the veteran in the development of 
the claim. This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims folder contains service treatment records, VA 
medical evidence, and the Veteran's contentions.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected. 
38 C.F.R. § 3.310.  Disability that is chronically worsened by 
service-connected disability shall be service-connected. See 
Allen v. Brown, 7 Vet. App. 439 (1995).

III.  Analysis

The Veteran is seeking service connection for right leg 
radiculopathy.   There is evidence of a current disability.  In 
this regard, on April 2005 examination of the spine, the Veteran 
was diagnosed with radiculopathy.  On VA chiropractic follow-up 
in November 2005, an assessment of acute radiculitis in the lower 
lumber nerve roots likely discogenic in nature was diagnosed.  
Moreover, on March 2006 VA examination, the Veteran was diagnosed 
with radiculopathy in the right lower extremity, in pertinent 
part.

The Veteran does not assert, nor does the evidence show, that 
such disability had its onset during or is otherwise related to 
active military service.  Rather, he claims that it is related to 
his service-connected exostosis of the right lateral malleolus.

In March 2006, the Veteran underwent a VA examination to 
ascertain whether a relationship exists between the Veteran's 
radiculopathy of the right lower extremity and his service-
connected exostosis of the right lateral malleolus.  After 
examining the Veteran and reviewing the claims folder, the 
examiner opined that the Veteran's right leg disability is less 
likely as not related to his ankle disability.  Rather, the 
examiner opined that the Veteran's radiculopathy emanates from 
his non-service connected low back disability.  The Veteran has 
not submitted a medical opinion favorable to his claim.  

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

The VA examiner reviewed the entire claims file and included a 
synopsis of the veteran's medical history.  An examination was 
performed and the results of x-ray studies and an magnetic 
resonance imaging test were reviewed.  It was concluded that 
right leg radiculopathy was due to nonservice-connected 
degenerative disc disease.  There was no indication that service-
connected exostosis of the right lateral malleolus was implicated 
in the radiculopathy (as either the cause or an aggravating 
factor) .  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is afforded 
significant probative value.  

Although the Veteran believes that his right leg radiculopathy is 
related to his service-connected exostosis of the right lateral 
malleolus, this is not a condition whose etiology is readily 
apparent to a lay person and there is no evidence that he has the 
medical expertise to make this determination.  The VA examiner 
utilized specialized medical testing, including magnetic 
resonance imaging to assess the cause of the disability.  
Moreover, his lay opinion is less convincing and less probative 
than the expert medical evidence of record.  Thus, in this case, 
the Board finds that the competent medical evidence of record 
outweighs the Veteran's lay reports of etiology.

In sum, a clear preponderance of the evidence is against a 
finding of a link between the Veteran's right leg radiculopathy 
and his service-connected exostosis of the right lateral 
malleolus.  As the preponderance of the evidence is against the 
Veteran's service connection claim for right leg radiculopathy, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for right leg radiculopathy, 
secondary to service-connected exostosis of the right lateral 
malleolus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


